        Case: 3:21-cv-00148-WHR Doc #: 1 Filed: 05/19/21 Page: 1 of 9 PAGEID #: 1




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION AT DAYTON

JACOB BANKS                                      CASE NO. 3:21-cv-148
104 S. High Street
Arcanum, OH 45304                                JUDGE

          Plaintiffs,                            MAGISTRATE

  vs.                                            COMPLAINT FOR DAMAGES
                                                 (Jury Demand Requested)
DISCOVER BANK
c/o CT Corporation System
4400 Easton Commons Way, Suite 125
Columbus, OH 43219

AND

WELTMAN, WEINBERG & REIS CO.,
LPA
℅ Eileen M. Bitterman, Registered Agent
965 Keynote Circle
Brooklyn Heights, OH 44131

          Defendant(s)

         Plaintiff Jacob Banks (“Banks”), through Counsel, and for his Complaint for Damages

against Defendant Discover Bank (“Discover”) and Defendant Weltman, Weinberg & Reis Co.,

LPA (“Weltman”) (collectively “Defendants”) hereby states as follows:

                                       INTRODUCTION

         1.       This is an action for actual damages, statutory damages, and legal fees and

expenses filed by Banks against Defendants Discover and Weltman for their improper actions

and conduct which are not in compliance with and are in fact in violation of the Automatic Stay

Provisions of the Bankruptcy Code applicable to Co-Debtors (11 U.S.C. 362, et seq.), the Fair
     Case: 3:21-cv-00148-WHR Doc #: 1 Filed: 05/19/21 Page: 2 of 9 PAGEID #: 2




Debt Collections Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”), and the Ohio Consumer

Sales Practices Act, ORC 1345.01, et seq. (“CSPA”).

                                             PARTIES

       2.        Plaintiff Jacob Banks is a natural person residing in the Village of Arcanum,

County of Darke, State of Ohio.

       3.        Defendant Discover Bank is a Corporation incorporated under the laws of the

State of Delaware with its principal place of business at 502 E. Market Street, Greenwood, DE.

       4.        Defendant Weltman, Weinberg & Reis Co., LPA is a legal professional

association headquartered in Cleveland, Ohio. For all times relevant to this Complaint Weltman

was acting as a debt collector on behalf of Discover.

       5.        Jurisdiction of this Court arises under 28 U.S.C. § 1331 and pursuant to 15 U.S.C.

§ 1692k(d).

       6.        This Court has supplemental jurisdiction over the state law claims asserted herein

under 1367(a).

       7.        Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in that a

substantial portion of the events or omissions giving rise to this action occurred in this District.

                                FACTUAL ALLEGATIONS
                          Bankruptcy and Municipal Court Complaint

       8.        On November 30, 2019 Banks’s spouse, Kaylee Banks, filed her voluntary

petition for relief under Chapter 13 of Title 11 of the United States Code. See Exhibit 1 -

Bankruptcy Court Docket
     Case: 3:21-cv-00148-WHR Doc #: 1 Filed: 05/19/21 Page: 3 of 9 PAGEID #: 3




        9.       As part of her Voluntary Petition Mrs. Banks listed an obligation to Discover on

Line 4.20 of Schedule F of her Petition in the following manner:

              a. Creditor Discover Financial, Last 4 of Account Number 9544, opened January 21,

                 2018, balance owed $3,370.00.

Id., see also Exhibit 2 at p. 28

        10.      On March 4, 2020, Weltman on behalf of Discover initiated a Complaint for

Money against Banks in Darke County Municipal Court captioned Discover Bank ℅ Discover

Products Inc. v. Jacob Banks, Darke County Municipal Court Case No. 20-CVF-001-0292. (the

“Lawsuit”) see Exhibit 3 - Darke County Docket and Pleadings.

        11.      When Banks received the Complaint, he was surprised as he was not aware he has

a line of credit with Discover. Upon receiving the Exhibits to the Complaint, Banks discovered

that the card was the same debt as the Card listed in Mrs. Banks’s Chapter 13 Petition. Id. at p. 3

        12.      Banks eventually reached out to Mrs. Banks’s Bankruptcy Counsel who filed a

Notice of Bankruptcy Case Filing and Notice of Co-Debtor Stay with the Darke County

Municipal Court Clerk on November 12, 2020. Id. at p. 2; see also Exhibit 4

        13.      On November 20, 2020 Weltman, on behalf of Discover, filed a Motion to Stay

Proceedings with the Darke County Municipal Court Clerk. See Exhibit 3 at pp. 2, 6-9.

        14.      On November 23, 2020 the Darke County Municipal Court issued its Entry

Granting a Motion to Stay Proceedings. Id. at pp. 2. 10

        15.      Despite the Court’s Entry on the Motion to Stay Proceedings Weltman, through

the same counsel as its prior pleadings and on behalf of Discover, filed a Motion for Default
     Case: 3:21-cv-00148-WHR Doc #: 1 Filed: 05/19/21 Page: 4 of 9 PAGEID #: 4




Judgment against Banks on January 26, 2021 with the Darke County Municipal Court Clerk. Id.

at pp. 2, 11.

        16.     On January 26, 2021 the Darke County Municipal Court issued its Entry of Denial

of Weltman/Discover’s Motion for Default Judgment based on the previous Entry Granting the

Motion to Stay Proceedings. Id. at p. 2, 12.

        17.     Despite the Entry of Stay, Banks remains concerned, anxious, and worried that

both Discover and/or Weltman will continue to take further steps to collect on the debt despite

the imposition of the automatic stay for Banks as a co-Debtor in Mrs. Banks’s case. As a result of

the actions in the filing of the Motion for Default Judgment, Banks has had to seek treatment

with his physician for increased anxiety including being prescribed anti-anxiety medication.

        18.     Banks has suffered actual economic damages and non-economic damages in a yet

to be determined amount related to the actions described above, supra.

                            COUNT ONE: AGAINST WELTMAN
                                  Violation of 15 U.S.C. §1692k
                      [Violation of the Fair Debt Collection Practices Act]

        19.     The Plaintiff restates and alleges the allegations contained in Paragraphs 1

through 18 as if fully restated herein.

        20.     Based on the allegations in the Municipal Complaint, the allegations in this

Complaint, and Exhibit 3 attached to this Complaint, Weltman is a debt collector as defined by

the FDCPA.

        21.     Banks as a consumer as that term is defined by the FDCPA.

        22.     The Loan sought to be collected by Weltman, on behalf of Discover, is a

consumer debt as that term is defined by the FDCPA as the Loan was incurred for household
     Case: 3:21-cv-00148-WHR Doc #: 1 Filed: 05/19/21 Page: 5 of 9 PAGEID #: 5




purposes - namely an unsecured line of credit.

       23.     Based on the allegations above Discover received notice of Mrs. Banks’s Chapter

13 Bankruptcy on December 6, 2019.

       24.     Despite receiving this Notice Discover referred the collection of this debt to

Weltman. Weltman then filed the Municipal Court Complaint against Banks in violation of the

automatic stay for co-Debtors, like Banks, on March 4, 2020. See Exhibit 3 at pp. 1-5.

       25.     Weltman received notice of the co-debtor stay for Banks when the Notice of

Bankruptcy Case Filing and Notice of Co-Debtor Stay was filed with the Darke County

Municipal Court Clerk on November 12, 2020. Id. at p. 2; see also Exhibit 4

       26.     Despite receiving this Notice and the subsequent Order Staying the Case on

November 20, 2020, Weltman filed its Motion for Default Judgment against Banks on January

26, 2021. Id. at pp. 2, 11.

       27.     Weltman’s actions described above after receiving the Notice of Bankruptcy

Filing violate 15 U.S.C. 1692e as a false, deceptive, or misleading means to collect a debt and/or

15 U.S.C. 1692f as an unconscionable means to collect a debt.

       28.     Banks was damaged by the above actions as described herein supra.

       29.     Weltman has violated the FDCPA and is liable to Banks for an award of statutory

damages, actual damages, and legal fees pursuant to 15 U.S.C. §1692k(a).

                           COUNT TWO: AGAINST WELTMAN
          Violation of the Ohio Consumer Sales Practices Act, R.C. 1345.01, et seq.

       30.     The Plaintiff restates and alleges the allegations contained in Paragraphs 1

through 29 as if fully restated herein.
     Case: 3:21-cv-00148-WHR Doc #: 1 Filed: 05/19/21 Page: 6 of 9 PAGEID #: 6




       31.     Banks is a “consumer” as that term, the Loan is a consumer transaction and

Weltman is a supplier as that term is defined by the OCSPA, R.C. 1345.01.

       32.     Weltman’s actions described in Count One which violate the FDCPA are unfair

and deceptive acts which also violate the OCSPA.

       33.     Banks was damaged by the actions of Weltman as described herein, supra.

       34.     Weltman has violated the CSPA and Banks is entitled to statutory damages,

non-economic damages not to exceed $5,000.00, and attorneys’ fees and costs.

                 COUNT THREE: AGAINST WELTMAN AND DISCOVER
                   Violations of the Automatic Stay - 11 U.S.C. 362, et seq.

       35.     The Plaintiff restates and alleges the allegations contained in Paragraphs 1

through 34 as if fully restated herein.

       36.     As alleged above Discover knew of Mrs. Banks’s Chapter 13 filing as of

December 6, 2019.

       37.     As alleged above Weltman knew of Mrs. Banks’s Chapter 13 filing when the

Notice of Bankruptcy Case Filing and Notice of Co-Debtor Stay was filed with the Darke County

Municipal Court Clerk on November 12, 2020. Id. at p. 2; see also Exhibit 4

       38.     Despite receiving the Notice of Filing from Mrs. Banks, the Notice of Bankruptcy

Case Filing and Notice of Co-Debtor Stay, and the Entry Staying Case, Weltman, on behalf of

Discover, filed a Motion for Default Judgment against Banks. See Exhibit 3 at pp. 2, 11.

       39.     Based on the allegations above, supra, the Defendants failed to stop their

on-going collection activities and the Lawsuit was only stopped by unnecessary affirmative

actions by the Court to ensure the automatic stay remained imposed.
     Case: 3:21-cv-00148-WHR Doc #: 1 Filed: 05/19/21 Page: 7 of 9 PAGEID #: 7




       40.     Based on the actions above, supra, Banks remains concerned that the Defendants

may take other actions to collect on the debt in violation of the co-debtor stay.

       41.     The actions of the Defendants to file the lawsuit is an act to collect the debt in

violation of 11 U.S.C. § 362.

       42.     The actions of Defendants to fail to dismiss that lawsuit after receiving a cease

and desist notice are a violation under 11 U.S.C. § 362.

       43.     The actions of Discover and Weltman, as agent of Discover, described above,

supra, are each overt acts to ignore the automatic stay provisions and constitute separate and

distinct affirmative acts each in violation of the automatic stay.

       44.     Banks alleges that the actions of Discover and Weltman substantially frustrated

the stay order entered in this case and have caused Banks unwarranted and unnecessary time,

effort and expense in seeking to enforce the rights guaranteed by the Bankruptcy Code. See

Exhibits 2 through 4.

       45.     Weltman and Discover are knowledgeable creditors and in the case of Weltman,

knowledgeable creditor’s counsel. Both Defendants knew, or should have known, that the

automatic stay was still in effect when (1) the Municipal Court was filed and (2) when the Notice

of Co-Debtor Stay was filed.

       46.     Banks alleges that the underlying debt(s) owed to Discover is not a debt subject to

the exceptions to the automatic stay under 11 U.S.C. 362(b).

       47.     Banks alleges that in order to carry out the provisions of the Code and to maintain

its integrity this Court must impose actual damages, punitive damages and legal fees against
     Case: 3:21-cv-00148-WHR Doc #: 1 Filed: 05/19/21 Page: 8 of 9 PAGEID #: 8




each Defendant, as applicable, pursuant to the provisions of 11 U.S.C. §105 and 11 U.S.C.

362(k).

                                    REQUEST FOR RELIEF

          WHEREFORE Plaintiff Jacob Banks respectfully requests judgment against Defendant

Discover Bank and Defendant Weltman, Weinberg & Reis Co. LPA of the following:

          A.    For an award of actual damages in an amount to be determined at trial against

Discover and/or Weltman, as applicable, for the allegations contained in Counts One through

Three of the Complaint;

          B.    For an award of statutory damages of One Thousand Dollars ($1,000.00) against

Defendant Weltman for the allegations contained in Count One of the Complaint;

          C.    For an award of statutory damages of Two Hundred Dollars ($200.00) against

Weltman for the allegations contained in Count Two;

          D.    For an award of non-economic damages of Five Thousand Dollars ($5,000.00)

against Weltman for the allegations contained in Count Two;

          E.    For an award of punitive damages against Discover and/or Weltman, as

applicable, as determined by the Court for the allegations contained in Count Three;

          F.    For an award of Banks’s attorneys’ fees and costs against Discover and/or

Weltman, as applicable, for the allegations contained in Counts One, Two and/or Three; and

          G.    For such other relief as the Court deems just.

                                              Respectfully Submitted,

                                              /s/Brian D. Flick, Esq.
                                              Marc E. Dann (0039425)
                                              Brian D. Flick (0081605)
                                              DannLaw
     Case: 3:21-cv-00148-WHR Doc #: 1 Filed: 05/19/21 Page: 9 of 9 PAGEID #: 9




                                            P.O. Box. 6031040
                                            Cleveland, Ohio 44103
                                            (216) 373-0539
                                            (216) 373-0536 fax
                                            notices@dannlaw.com

                                            Eric A. Stamps (0071176)
                                            Stamps & Stamps
                                            3814 Little York Road
                                            Dayton, OH 45414
                                            (937) 898-9440
                                            Fax (937) 890-4694
                                            stampslaweric@hotmail.com

                                            Attorneys for Plaintiffs Jacob Banks

                                       JURY DEMAND

       Plaintiff Jacob Banks hereby respectfully demands a trial by jury on all such claims that

may be so tried.

                                            /s/Brian D. Flick, Esq,.
                                            Marc E. Dann (0039425)
                                            Brian D. Flick (0081605)
                                            DannLaw
                                            Counsel for Plaintiff Jacob Banks
